NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 14-2061
                                      _____________

                            SUMMIT SHEET METAL, LLC,
                                              Appellant

                                             v.

           SHEET METAL WORKERS’ INTERNATIONAL ASSOCIATION
                         LOCAL UNION NO. 44
                           _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 3-13-cv-01623)
                        District Judge: Hon. A. Richard Caputo
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 17, 2014

            Before: RENDELL, JORDAN, and NYGAARD, Circuit Judges.

                                (Filed: November 19, 2014)


                                    _______________

                                       OPINION
                                    _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Summit Sheet Metal, LLC (“Summit” or the “Company”), appeals the orders of

the United States District Court for the Middle District of Pennsylvania denying its

motion to remand and granting summary judgment in favor of Sheet Metal Workers’

International Association Local Union No. 44 (“Local 44”). We will affirm.

I.     Background

       Summit and Local 44 entered into a collective bargaining agreement (“the

Agreement”), which took effect on August 8, 2011. The initial term of the Agreement

ended April 30, 2013, but Article XV of the Agreement (“the extension clause”) provided

that it would “continue in force from year to year thereafter unless written notice of

reopening [was] given not less than ninety (90) days prior to the expiration date.” (App.

at 44.) The extension clause further provided that, if notice of reopening was given, the

Agreement would remain in force during the collective bargaining process and during

any subsequent arbitration proceedings undertaken pursuant to Article X, Section 8 of the

Agreement (“the interest arbitration clause”).1 The Agreement further stated that Summit

“waives any right it may have to repudiate this Agreement during the term of this

Agreement, or during the term of any extension, modification or amendment to this




       1
         “Interest arbitration” is arbitration over the terms of a new agreement, in contrast
to “grievance arbitration” or “rights arbitration,” which is arbitration over the meaning
and application of an existing agreement. Citgo Asphalt Ref. Co. v. Paper, Allied-Indus.,
Chem. & Energy Workers Int’l Union Local No. 2-991, 385 F.3d 809, 817 n.5 (3d Cir.
2004); Dist. 2A, Transp., Technical, Warehouse, Indus. & Serv. Emps. Union v. V.I., 794
F.2d 915, 916 n.1 (3d Cir. 1986).
                                              2
Agreement.” (App. at 44.) However, the letter of assent by which Summit and Local 44

entered into the Agreement contained the following non-renewal provision:

       If the undersigned Employer does NOT intend to renew this assent, he shall
       so notify the Local Union in writing at least thirty (30) days prior to the
       termination date.

(App. at 63.)

       On January 8, 2013, Local 44 notified Summit that it intended to reopen the

Agreement. Summit responded by notifying Local 44 that it did not intend to renew its

assent to the Agreement. Local 44 wrote Summit a letter stating that it had no intention

of terminating the Agreement and proposing several dates to negotiate a renewal. When

Summit did not respond to that letter or a second one attempting to start negotiations,

Local 44 invoked the procedures outlined in the interest arbitration clause, and it

unilaterally submitted the dispute to the National Joint Adjustment Board for the Sheet

Metal Industry (“NJAB”) for binding arbitration. Summit notified NJAB that it did not

intend to participate. On June 24, 2013, NJAB issued a unanimous decision ordering

Summit to immediately execute a new collective bargaining agreement, altering the

effective date but otherwise adopting terms identical to the initial Agreement.

       Before Local 44 brought NJAB into the picture, however, Summit had filed a

declaratory judgment action in state court. Local 44 removed the case to federal court,

and the District Court denied Summit’s motion to remand. On August 5, 2013, Local 44

filed a complaint in federal court seeking to enforce the NJAB decision. The two cases

were consolidated, and the parties filed cross-motions for summary judgment. The

District Court denied Summit’s motion and granted Local 44’s, ruling that the interest

                                             3
arbitration clause bound Summit to arbitrate despite its invocation of the non-renewal

clause. The District Court therefore ordered compliance with the terms of the NJAB

decision.2 Summit timely appealed.

II.    Discussion3

       Summit first challenges the District Court’s denial of its motion to remand the

case to state court. It argues that the District Court lacked subject matter jurisdiction

because the Agreement was not in force at the time Summit filed the action.

       Section 301 of the Labor Management Relations Act provides federal jurisdiction

over certain labor contract disputes:

       Suits for violation of contracts between an employer and a labor
       organization representing employees in an industry affecting commerce as
       defined in this chapter, or between any such labor organizations, may be
       brought in any district court of the United States having jurisdiction of the
       parties, without respect to the amount in controversy or without regard to
       the citizenship of the parties.



       2
         The District Court ruled, however, that any extension clause and interest
arbitration clause in the renewed agreement would be unenforceable as non-mandatory
subjects of collective bargaining that may only be imposed by explicit mutual consent.
       3
         We have jurisdiction pursuant to 28 U.S.C. § 1291. See Albright v. R.J. Reynolds
Tobacco Co., 531 F.2d 132, 134 (3d Cir. 1976) (“A denial of a motion to remand is
properly reviewable on appeal from a final judgment.”). Summit’s motion to remand was
premised on the argument that the District Court lacked subject matter jurisdiction.
Therefore, we exercise plenary review over the District Court’s denial of that motion.
See Tellado v. IndyMac Mortg. Servs., 707 F.3d 275, 279 (3d Cir. 2013) (“Whether
subject matter jurisdiction exists is a legal question over which we exercise plenary
review.” (internal quotation marks omitted)). Similarly, we exercise plenary review over
the District Court’s summary judgment rulings. Lupyan v. Corinthian Colls. Inc., 761
F.3d 314, 317 (3d Cir. 2014). A party is entitled to summary judgment when “there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a).
                                              4
29 U.S.C. § 185(a). “By its terms, this provision confers federal subject-matter

jurisdiction only over ‘[s]uits for violation of contracts.’” Textron Lycoming

Reciprocating Engine Div., Avco Corp. v. United Auto., Aerospace, Agric. Implement

Workers of Am., Int’l Union, 523 U.S. 653, 656 (1998) (29 U.S.C. § 185(a)).

       Summit’s declaratory judgment action constitutes a suit for a violation of a

contract. In its complaint, Summit alleged that Local 44’s actions in attempting to renew

the Agreement were “unlawful, illegal, actionable and enjoinable.” (App. at 31.) The

Company asked the state court to “interpret the terms of the agreement” and sought an

order “enforcing the terms of the collective bargaining agreement.” (Id.) In other words,

Summit sought a declaration that Local 44’s attempt to invoke interest arbitration

violated the non-renewal clause. The District Court thus had jurisdiction under § 301 to

resolve the dispute.4

       Next, Summit contends that its declaratory judgment action involves state-law

claims that are not preempted by § 301. It argues that state law grants it an “absolute

legal right and privilege … to unilaterally refuse to enter into a renewal collective




       4
          Summit also argues that the District Court lacked jurisdiction because the
Company was not “engaged in interstate commerce.” (Appellant’s Br. at 9, 17.) But
§ 301 requires employers to be “in an industry affecting commerce,” 29 U.S.C. § 185(a),
which the statute defines as “any industry or activity in commerce or in which a labor
dispute would burden or obstruct commerce or tend to burden or obstruct commerce or
the free flow of commerce,” id. § 142(1). See id. § 152(6) (defining commerce as “trade,
traffic, commerce, transportation, or communication among the several States …”). Even
assuming that being “engaged in interstate commerce” and being “in an industry affecting
commerce” amount to the same thing, Summit has cited no record evidence to support its
argument.
                                              5
bargaining agreement,” and that preempting such rights would violate the Tenth

Amendment of the United States Constitution. (Appellant’s Br. at 11-13.)

       “[T]he pre-emptive effect of § 301 … extend[s] beyond suits alleging contract

violations” and includes “state-law rights and obligations that do not exist independently

of private agreements, and that as a result can be waived or altered by agreement of

private parties.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 210, 213 (1985). Summit

has cited no authority for its assertion of rights granted by state law. Nor has it made any

attempt to demonstrate that such rights exist independent of, and thus cannot be waived

or altered by, the Agreement. The Federal Rules of Appellate Procedure state that an

appellant’s brief “must contain” the “appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on which the appellant relies.”

Fed. R. App. P. 28(a)(8). “It is well settled that if an appellant fails to comply with these

requirements on a particular issue, the appellant normally has abandoned and waived that

issue on appeal and it need not be addressed by the court of appeals.” Kost v.

Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993); see also Doeblers’ Pa. Hybrids, Inc. v.

Doebler, 442 F.3d 812, 821 n.10 (3d Cir. 2006) (“[P]assing and conclusory statements do

not preserve an issue for appeal.”). We therefore do not address this argument further.

       Finally, Summit contends that a genuine dispute of material fact exists that should

have precluded summary judgment in favor of Local 44. In particular, the Company

points to an affidavit offered by its president indicating that the parties understood the

non-renewal provision to allow Summit the right to unilaterally withdraw its assent, with

the appropriate notice, if continuing under the Agreement was not financially possible.

                                              6
       That argument is unavailing because there is no factual dispute. The District

Court accepted Summit’s characterization of the parties’ intent, noting that the affidavit

was “consistent with the terms of the parties’ agreement, which provides that Summit

could revoke its assent to the collective bargaining agreement as set forth in the Letter of

Assent.” (App. at 24.) The District Court even treated the initial Agreement as having

been terminated by Summit’s notice of non-renewal. But the Court concluded that the

Company was not entitled to judgment as a matter of law on the ground that the

obligation to arbitrate survived termination of the Agreement.

       The extent of Summit’s challenge to the District Court’s legal conclusion consists

of a single sentence, located in the portion of its brief addressing subject matter

jurisdiction: “[T]he Third Circuit and seven (7) other Circuit Courts of Appeal have not

accepted Local #44’s interpretation of Section 301 as to whether [an interest arbitration

clause] survives a notice of termination.” (Appellant’s Br. at 18.) Summit does not cite

any authority or develop this argument in any way, and that is untenable. An appellant

must do more to advance an argument on appeal. Fed. R. App. P. 28(a)(8); Doeblers’ Pa.

Hybrids, 442 F.3d at 821 n.10; Kost, 1 F.3d at 182. Therefore, any challenge to the actual

basis of the District Court’s summary judgment ruling has been waived.5


       5
         A circuit split does indeed exist on the question of whether a party is required to
submit to interest arbitration despite the existence and invocation of a non-renewal
provision, but we have not weighed in on the issue. Compare M.K.&O. Transit Lines,
Inc. v. Div. No. 892, Amalgamated Ass’n of St., Elec. Ry. & Motor Coach Emps. of Am.,
319 F.2d 488, 492 (10th Cir. 1963) (“Since there was such notice of termination the
contract had come to an end upon the expiration of the old term. To say that the
obligation to arbitrate new terms and conditions would continue with the same result as if
the contract were not so terminated would be to deny any effect whatever to the right of
                                              7
III.   Conclusion

       For the foregoing reasons, we will affirm the orders of the District Court denying

Summit’s motion to remand and granting Local 44’s motion for summary judgment.




termination which each party reserved.”), with Local Union No. 666, Int’l Bhd. of Elec.
Workers, AFL-CIO v. Stokes Elec. Serv., Inc., 225 F.3d 415, 421-24 (4th Cir. 2000)
(interpreting agreement to require parties to submit to interest arbitration despite notice of
desire to terminate), Local Union 257, Int’l Bhd. of Elec. Workers, AFL-CIO v. Sebastian
Elec., 121 F.3d 1180, 1182, 1185 (8th Cir. 1997) (characterizing employer’s attempt to
terminate collective bargaining agreement as “‘illegal,’” despite a letter of assent
referring to a right to terminate, and concluding that the employer was bound to submit to
interest arbitration), and Int’l Bhd. of Elec. Workers, Local No. 367, AFL-CIO v. Graham
Cnty. Elec. Coop., Inc., 783 F.2d 897, 899-900 (9th Cir. 1986) (attempting to distinguish
the Tenth Circuit’s ruling in M.K.&O. Transit Lines on the basis of possible differences
in the governing instruments). Given Summit’s waiver of the argument, we have no
occasion to decide the issue today.
                                              8